FILED
                            NOT FOR PUBLICATION                             MAY 04 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: CHARLES L. ABRAHAMS,                      No. 13-56282

               Debtor,                           D.C. No. 3:12-cv-01560-GPC-
                                                 BGS

CHARLES L. ABRAHAMS,
                                                 MEMORANDUM*
               Plaintiff - Appellant,

  v.

MATHIAS HENTZ; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Charles L. Abrahams appeals pro se from the district court’s order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing as moot his appeal from the bankruptcy court’s order overruling his

objection to a creditor’s claim. We have jurisdiction under 28 U.S.C. § 158(d).

We review factual findings about mootness for clear error, and review legal

conclusions de novo. In re Mortgages Ltd, 771 F.3d 1121, 1214 (9th Cir. 2014).

We affirm.

      The district court properly determined that Abrahams’ appeal was equitably

moot because he did not seek a stay of the objectionable orders of the bankruptcy

court, and thereby permitted such a comprehensive change of circumstances to

occur as to render it inequitable for this court to consider the merits of the appeal.

See In re Mortgages Ltd., 771 F.3d at 1215-17; In re Thorpe Insulation Co., 677
F.3d 869, 880-81 (9th Cir. 2012).

      We reject as without merit Abrahams’ contentions that (1) he was denied

due process because he is a pro se litigant; and (2) the Trustee and her counsel have

acted in bad faith.

      Because we affirm dismissal of Abraham’s appeal as moot, we do not

consider his arguments on appeal addressing the underlying merits.

      The Trustee’s request for attorney’s fees and costs in connection with this

appeal, set forth in her answering brief, is denied without prejudice to filing a

timely motion for attorney’s fees and a timely bill of costs.


                                           2                                     13-56282
      Hentz’s motion to dismiss the appeal on procedural grounds, set forth in his

answering brief, is denied.

      Abrahams’ opposed Motion To Reconsider the Appellate Commissioner’s

Order, filed October 6, 2014, is denied.

      Appellees’ requests for judicial notice, filed July 23, 2014 and July 29, 2014,

are granted.

      Abrahams’ requests for a hearing or oral argument are denied.

      AFFIRMED.




                                           3                                  13-56282